

117 SRES 238 ATS: Recognizing and honoring the sacrifices and accomplishments of the Greatest Generation.
U.S. Senate
2021-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 238IN THE SENATE OF THE UNITED STATESMay 26, 2021Mr. Tuberville (for himself, Ms. Ernst, Mr. Cramer, Mr. Warnock, Ms. Lummis, Mr. Scott of Florida, Mr. Braun, Mr. Hagerty, Mr. Hoeven, and Mr. Wicker) submitted the following resolution; which was referred to the Committee on the JudiciaryJuly 12, 2021Committee discharged; considered and agreed toRESOLUTIONRecognizing and honoring the sacrifices and accomplishments of the Greatest Generation.Whereas over 16,000,000 individuals in the United States served in the Armed Forces during World War II;Whereas, of the over 16,000,000 men and women who served the United States during World War II, over 400,000 lost their lives fighting for the freedoms and liberties individuals in the United States hold dear;Whereas factory workers across the United States produced the weapons, vehicles, and other materiels essential to the victorious triumph of the United States and the Allied Powers in the Atlantic and Pacific theaters;Whereas, during World War II, individuals in the United States—(1)bought war bonds to support the immense cost of the war; (2)planted victory gardens; and (3)donated tires, pots and pans, and any other spare parts to be used by the Armed Forces;Whereas, during World War II, the United States unified in ways never seen before, ensuring victory for the United States and the Allied Powers;Whereas, having borne the high cost of freedom, the Greatest Generation devoted themselves in record numbers following World War II—(1)to continued service in the Armed Forces; (2)to the industry of the United States; and (3)to public service as elected officials across the United States; Whereas, in their post-World War II roles, the Greatest Generation became known for their unswerving patriotism, holding to values such as placing—(1)duty above personal gain; (2)cooperation before conflict; and (3)the needs of country first; andWhereas those values, forged by the war of their youth but never forgotten, drove the Greatest Generation to guide the United States to heights of prosperity, generosity, peace, and influence never before achieved by any nation to grace the face of the Earth: Now, therefore, be it That the Senate—(1)recognizes and honors the sacrifices and accomplishments of the Greatest Generation, who contributed to the success of the United States and the Allied Powers during World War II; and(2)encourages all individuals in the United States—(A)to celebrate the Greatest Generation; and(B)to remember the way the Greatest Generation united under extreme enemy threat and at great risk to themselves to protect the freedom and liberty afforded to all individuals in the United States.